Citation Nr: 0824472	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-35 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include a compression fracture. 


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel








INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veteran Affairs (VA) St. Louis, Missouri 
Regional Office (RO).


FINDINGS OF FACT

A chronic low back disorder, to include a compression 
fracture, was not present during service, arthritis of the 
spine was not manifest within a year after separation from 
service, and a current low back disorder is not shown to be 
related to any incident in service.  


CONCLUSION OF LAW

A chronic back disorder, to include a compression fracture, 
was not incurred in, or aggravated by service, and arthritis 
of the spine may not be presumed to have been incurred in-
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  The Board finds that the content 
requirements of a duty to assist notice have been fully 
satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
A letter dated June 2005 from the RO provided the veteran 
with an explanation of the type of evidence necessary to 
substantiate his claim for service connection, what evidence 
was to be provided by him, and what evidence the VA would 
attempt to obtain on his behalf.  The June 2005 letter 
explained that the evidence must demonstrate current 
disability related to an injury or disease that was made 
worse by, or incurred in-service.  The VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service treatment records and post service 
treatment records have been obtained, and he has declined a 
Board hearing.  Further, the Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  In the veteran's May 2005 statement, he 
contends he incurred service related injuries, due to aerial 
assaults, while stationed at K-16 Airbase in Seoul, Korea 
between December 1952 and January 1953.  Related to this 
claim, the veteran requests the VA obtain his treatment 
records related to treatment he received during this battle; 
however, the VA has been unable to substantiate the veteran's 
claim that an aerial assault occurred on this base at this 
time.  The relevant Command Diaries revealed no indication of 
any aerial assault between December 1952 and January 1953; 
additionally, the VA was unable to obtain any treatment 
records related to this incident from the camp dispensary at 
the base in South Korea.  

Additionally, the veteran's February 2006 statement lists 
numerous locations where he sought treatment for his back 
injury, but this statement fails to provide adequate 
information to permit the VA to obtain these records.  
Consequently, the Board concludes that all reasonable efforts 
were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim, and no further assistance 
to the veteran with respect to the development of evidence is 
required.

The veteran has requested a disability evaluation; but the 
Board finds an examination is not required, as there is no 
reason to believe that the veteran's current disability is 
related to service.  Although the veteran's December 2005 
statement, and his numerous others, maintains there has been 
a continuity of symptoms since his time in-service, no VA or 
private medical evidence supports the veteran's position.  
The Board finds there is no need for a VA exam, as there is 
no credible evidence of a compression fracture injury during 
service or arthritis of the spine within 1 year of separation 
from service.  Essentially, the VA's duty to provide an 
examination has not been triggered.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(a).  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder, such as 
arthritis, is manifest to a compensable degree within one 
year after separation from service, the disorder may be 
presumed to have been incurred in-service.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection, three elements must 
be satisfied.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. See 38 C.F.R. § 3.303; see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  The determination as 
to whether these requirements are met is based on an analysis 
of all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The veteran contends that his current back disability began 
in-service, when his military base came under an aerial 
attack.  In his June 2005 statement, the veteran indicated 
his back injury occurred while he sought cover during a late 
night air raid in Korea.  The veteran further indicates the 
soreness associated with this back injury reappeared 
approximately every five years, in the same spot.  It was not 
until July 2003 that the veteran connected the intermittent 
soreness to his in-service injury.  

In support of his claim, the veteran has submitted numerous 
statements describing his back pain and recounting the pain 
associated with his injury.  The evidence currently of record 
supports the fact that the veteran has a current back 
disability.  In May 2002, a Radiological Report on the 
veteran's spine indicated a compression fracture with disk 
space at L5-S1 markedly reduced.  A July 2002 CT of the 
veteran's spine indicated there were degenerative changes at 
the L5-S1 vertebrae.  As such, the fact that the veteran has 
a back disability is not at issue.  The issues are what 
caused the back disability and when did it begin.  

While the veteran has reported that his back pain began in-
service and continued from this time, service medical records 
are negative for any treatment of back pain, or any back 
injury of the kind, and examination at separation from 
service in November 1953, revealed no abnormalities of the 
spine.  On his personal medical history survey conducted in 
1959, in connection with service in the Marine Corps Inactive 
Reserves, the veteran indicated he wrenched his back in 
Korea, but that ceased giving him problems in 1957.  
Likewise, at that examination there were no abnormalities of 
the spine noted on clinical evaluation.  

The veteran's claim's file is void of any medical treatment 
for back pain for more than 49 years following service (from 
1953 until 2002); and even in 2002, when the veteran 
apparently first presented for VA treatment, he indicated his 
back pain stemmed from a recent fall.  Furthermore, 
subsequently dated records still show he only experienced 
pain intermittently.  

While the veteran believes that his current back disability 
is related to his time in-service, he is not medically 
qualified to prove a matter requiring medical expertise, such 
as an opinion as to diagnosis or medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  As 
such, the veteran's opinion is insufficient to prove the 
required nexus between his back disability and his time in 
military service. 

It is important to note that the veteran is not entitled to 
combat presumptions under 38 U.S.C.A. § 1154(b), as his DD 
214 does not indicate he was in combat during his time in the 
military.  The absence of any notation of an air-raid during 
the time the veteran asserts he was injured further supports 
this conclusion.  

The Board, as fact finder, is obligated to, and fully 
justified in determining whether lay evidence is credible in 
and of itself, because of possible bias, conflicting 
statements, etc.  The Board can weigh the absence of 
contemporaneous medical evidence against the lay evidence of 
record.  Under the correct interpretation of the relevant 
statutory and regulatory provisions, however, the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).

In this case, the veteran is competent to state that he 
experienced back pain since 1953; however, the Board finds 
that in light of the totality of the evidence, the veteran's 
statements are not credible evidence that his current back 
disability began in 1953.

Service connection may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service.  See Maxon v. West, 12 Vet. App. 453 (1999), aff'd 
230 F.3d 1330 (Fed. Cir. 2000).  In this case, there is no 
documentation that the veteran received treatment for any 
back injury while in-service, and he did not receive any 
treatment for his back for roughly 49 years following 
service, and at the first visit to a VA clinic he attributed 
his pain to a recent fall.  

The veteran has submitted numerous statements to support his 
claim, but none provide adequate support to establish 
continuity of symptoms.  At his February 1959 examination, 
the veteran did indicate he had some injury to his back in 
the winter of 1952 to 1953, but goes on to state no problems 
persisted after 1957.  Additionally, at his June 2007 RO 
hearing, the veteran indicated that he had some flare-ups 
after 1957, but his first concrete recollection is in 
December of 2000.  This is a 43 year gap between separation 
and the time treatment was sought for this back injury 
(between 1957 and 2000).  This information does not describe 
a chronic complaint, but rather and off-and-on occurrence.  
In the context of the evidence described above, the veteran's 
statements are too imprecise to be accorded probative value, 
as to establish the onset of complaints in-service, or within 
one year of discharge.  

While the veteran has a current back disability, the medical 
evidence fails to relate it to the veteran's time in-service; 
and no medical reports indicate the veteran's back disorder 
was caused by his time in-service.  Accordingly, the greater 
weight of the evidence is against finding that the veteran's 
current disability was incurred in-service.


ORDER

Service connection for a low back disorder, to include a 
compression fracture is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


